Title: William Buell Sprague to James Madison, 18 August 1828
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    West Springfield Mass:
                                
                                 August 18th 1828.
                            
                        
                        
                        I have the honor to acknowledge your very obliging favor of the 11th inst. enclosing several highly
                            interesting autographs, which I shall feel great pleasure in conveying to my friend in England by an early opportunity. I
                            beg you to accept my sincere thanks for having so readily, and to such an extent, complied with my wishes; and I am quite
                            sure that the high respect which my friend has expressed for our country and her institutions, cannot fail to be
                            increased, by his being so much obliged by the kindness and condescension of one who has been he Chief Magistrate.
                        Will you pardon me, Sir, if I trouble you with yet another request? I do it reluctantly, and not the less so,
                            from having already requested and received a favor which I could scarcely persuade myself that a stranger had a right to
                            ask; but I hope you will excuse me on the ground that I have no acquaintance in Virginia, to whom I could apply with any
                            hope of obtaining the desired information. I wish to be informed in whose hands the papers of the late Patrick Henry are
                            lodged, or who would be most likely to be able to furnish me his autograph. I should be glad also to know where was the
                            residence of the other Virginia Signers of the Declaration of Independence, besides those whose autographs you have been so
                            kind as to send me; viz Geo: Wythe, Thomas Nelson Jr, Francis Lightfoot Lee, Carter Braxton. I should not hesitate to
                            address a letter to any of the descendants of those gentlemen, if I knew who they are, and where they reside.
                        Several gentlemen in this neighborhood, who, with myself, have admired the very fair and beautiful hand writing
                            of your letter, have expressed a wish to know your age, and the general state of your health at this advanced period of
                            life. You will think perhaps, that the request savors somewhat of the curiosity which is said
                            to mark the character of this part of the country; but I assure you that it is dictated much more by a sense of gratitude
                            for your services, & of veneration for your character. I am, Sir, with the highest respect, Your greatly obliged
                            & most Obed Servt,
                        
                        
                            
                                William Buell Sprague.
                            
                        
                    